UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-11550 Pharmos Corporation (Exact name of registrant as specified in its charter) Nevada 36-3207413 (State or other jurisdiction of incorporation or organization) (IRS Employer Id. No.) 99 Wood Avenue South, Suite 311
